UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2007 OR ¨TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 000-52004 FEDERAL HOME LOAN BANK OF TOPEKA (Exact name of registrant as specified in its charter) Federally chartered corporation 48-0561319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Security Benefit Pl. Suite 100 Topeka, KS 66606 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 785.233.0507 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Class A Common Stock, $100 per share par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in
